Citation Nr: 1537360	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for residuals of asbestos exposure. 

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type II.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2010 and June 2014, the Board remanded the claim for evidentiary development.  The claim was denied in a supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include a transcript of the October 2009 Board hearing presided over by the undersigned Acting Veterans Law Judge. 


FINDINGS OF FACT

1.  The Veteran's current left shoulder disability did not manifest in service or within the first post-service year, nor is such disability etiologically related to service, and such disability is not proximately due to or a result of a service-connected disability.

2.  The Veteran's current right shoulder disability did not manifest in service or within the first post-service year, nor is such disability etiologically related to service, and such disability is not proximately due to or a result of a service-connected disability. 

3.  The Veteran does not have residuals of asbestos exposure and has not had such disability during the pendency of the claim.   

4.  The Veteran's current erectile dysfunction is not etiologically related to service, and such disability is not proximately due to or a result of a service-connected disability.

5.  The Veteran's current sleep apnea is not etiologically related to service, and such disability is not proximately due to or a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by service, nor may service connection for such disability be presumed, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  A right shoulder disability was not incurred in or aggravated by service, nor may service connection for such disability be presumed, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  Residuals of asbestos exposure was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Erectile dysfunction was not incurred in or aggravated by service, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  Sleep apnea was not incurred in or aggravated by service, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In June 2014, the Board remanded the claims and directed the AOJ to obtain VA treatment records from May 2011 and copies of any decision and medical records pertaining to the Veteran's claim for disability benefits from the Social Security Administration (SSA), and the AOJ did so.  The claims were then denied in a September 2014 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letter in November 2006, in which the Veteran was notified of how to substantiate his claims for service connection, to include on a secondary basis, and information regarding the allocation of responsibility between the Veteran and VA.  An additional notice letter was sent in November 2009, during the course of the appeal, in which the Veteran was provided information on how VA determines effective dates and disability ratings.  To the extent that complete VCAA notice with respect to the claims on appeal was not sent until after the AOJ's initial adjudication of the claim, the Board notes that following the November 2009 letter and completion of further development of the record, the AOJ readjudicated the claims in February 2010.  See generally Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  There is no indication in the record that the ultimate decision of the AOJ on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  Thus, the Board finds there is no prejudice to the Veteran in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, SSA records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded VA examinations regarding the disabilities on appeal in April 2010, and addendum medical opinions followed in February 2011 regarding residuals of asbestos exposure and in April 2011 regarding the shoulders.  The April 2010 VA examiners conducted examinations and together with the addendum opinions provide sufficient information such that the Board can render an informed decision.  The Board finds that the VA examinations together with the addendum opinions and the other evidence of record are adequate for purposes of determining service connection.

The Board acknowledges that during the October 2009 Board hearing, the Veteran testified that Dr. T. L., who placed his penile implant, told him that his erectile dysfunction was related to his diabetes mellitus, and that he had a letter to that effect.   In a February 2010 letter, the AOJ requested the Veteran to submit this letter.  However, to this date, the Veteran has not submitted such a letter.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain the identified private nexus opinion.  No additional actions were available or required of the VA.  The Veteran has had every opportunity to submit or identify evidence to substantiate his claims, to include the opportunity to testify at a Board hearing.  For these reasons, the Board concludes VA has satisfied its duty to assist.

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran is certainly competent to report his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board finds that the diagnosis of residuals of asbestos exposure, as well as the determinations as to etiology of a shoulder disability, erectile dysfunction, and sleep apnea, are beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay opinions as to the diagnosis of residuals of asbestos exposure and regarding the etiology of his current left shoulder disability, right shoulder disability, erectile dysfunction, and sleep apnea, are also not competent evidence, although the Veteran's competent observations may be useful to an expert in determining whether there have been residuals of asbestos exposure during the appeal period and in determining the etiology the Veteran's erectile dysfunction and sleep apnea, as well as the initial onset and the etiology his current left shoulder disability and right shoulder disability and whether there is continuity of symptomatology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, the Veteran's lay opinions that he has residuals of asbestos exposure, that his right and left shoulder disabilities are related to service, and that his erectile dysfunction and sleep apnea are secondary to his service-connected diabetes mellitus type II, are of no probative value.  


Residuals of Asbestos Exposure

The Veteran has recurrently reported that he has residuals of asbestos exposure and has been treated for the same during the current appeal period, and he has competently reported respiratory symptoms such as shortness of breath and cough.  See e.g., April 2010 VA examination.  However, though the medical evidence supports the Veteran's argument that he was exposed to dust from asbestos insulation lining in service, there is no competent medical evidence of record to show any diagnosis or treatment of residuals of asbestos exposure during the current appeal period.  See April 2010 VA examination; April 2007 private treatment note by Dr. C. J. (opining that the Veteran has a history of asbestos exposure and underlying asbestosis, but providing no diagnosis of asbestos related lung disease pursuant to the chest x-ray results).  

Of significant probative value is the April 2011 VA medical opinion in this case, as the April 2011 VA examiner based his opinion on the results of the April 2010 VA examination, which included pulmonary function testing, and the examiner has the requisite medical expertise to render an opinion as to the diagnosis of an asbestos related disability.  Further, the VA examiner based his opinions on the Veteran's history and lay statements, and provided rationale to support his opinion.  The April 2011 VA medical opinion states that though the Veteran has mild restrictive defect shown in his pulmonary function studies, his chest x-ray shows that the lung fields are clear and that there is no evidence of pleural plaquing or pleural calcifications that would suggest asbestosis.  The examiner opined that the Veteran does not have asbestos related lung disease.  

The Board acknowledges that the medical evidence of record shows that the Veteran's reports as to his exposures in service are consistent with the possibility of in-service asbestos exposure.  However, the competent and probative evidence of record shows that the Veteran has not had residuals of asbestos exposure at any point during the pendency of the claim.  The medical evidence shows no current residuals of asbestos exposure and the above medical opinion was completed by a competent medical professional and has not been competently and credibly contradicted by the record.  For these reasons, the Board finds that the first Shedden element, a present disability, is not met, and service connection for residuals of asbestos exposure is not warranted.  38 C.F.R. § 3.303; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Left and Right Shoulder Disabilities

The Veteran contends that he has a current left shoulder disability and right shoulder disability that are each related to service, specifically to include reported injuries to the bilateral shoulders due to a fall in service.  See e.g., April 2010 VA examination; May 2008 notice of disagreement.  The medical evidence of record shows diagnoses of right and left shoulder disabilities, to include arthritis, during the appeal period.  See April 2010 VA examination.  Accordingly, the Board finds that the Veteran currently has a right shoulder disability and a left shoulder disability.  The Board notes that based on a February 2009 VA examination, in which the Veteran was diagnosed with right prescapular rhomboid muscle strain, the Veteran has been granted entitlement to service connection right rhomboid muscle strain (claimed as back injury).  See March 2009 rating decision; January 2010 Board remand.  

Further, the Veteran reported that he had an in-service fall during which his right shoulder was struck on the blade and has been continuously painful since and that the left shoulder was twisted "out behind" when he grabbed the door handle and "pulled his shoulder back."  See April 2010 VA examination.  The service treatment records do show a fall in April 1971, after which the Veteran complained of mid thoracic spine pain.  The impression was contusion.  Also, a June 1971 service treatment record noted that there was stiffness to the trapezius.  The Board has found the Veteran's report that he fell and experienced a popping sound in his left shoulder and had pain in his right shoulder as competent and credible.  See January 2010 Board remand.  For these reasons, an in-service event or occurrence is shown.  

The Board acknowledges the Veteran's argument that he dislocated his left shoulder in service.  See e.g., undated Veteran statement received by VA in May 2008.  The Veteran has competently and credibly reported that he was informed by medical providers in the early 1980s that he had previously dislocated his left shoulder sometime in the past.  See e.g., January 2010 Board remand; October 2009 Board hearing transcript at p. 7; undated Veteran statement received by VA in May 2008.  However, there is no indication in the service treatment records of any complaint or treatment for a dislocated left shoulder.  Further, the Veteran's reports that describe his in-service symptoms of the left shoulder due to the in-service fall, to include a popping, twisting, pulling back, and pain, indicate no dislocation of the left shoulder in service.  See e.g. October 2009 Board hearing at p. 5-7; undated Veteran statement received by VA in May 2008 (Veteran reported symptoms of the shoulders when he fell and noted that afterwards his back and shoulders were examined; dislocation of the shoulder was not mentioned).  As the Board noted in its January 2010 remand, dislocation of the shoulder is a symptom capable of lay observation.  However, it is significant that the service treatment records show no complaints or treatment for dislocated shoulder even though the Veteran's shoulders were reportedly examined, and that his descriptions of record regarding the in-service fall and injury to his shoulder are negative for any mention of a dislocation.  Because the Veteran's argument that he dislocated his left shoulder when he fell in service is inconsistent with the remaining lay and medical evidence of record, and the Veteran's argument is apparently based only on statements by his medical providers that he dislocated his left shoulder at some point prior to the 1980s, the Board finds that the Veteran's argument that he dislocated his left shoulder in service is speculative at best and is therefore of no probative value.  

Here, the preponderance of the evidence is against a finding that the Veteran's left shoulder disability or right shoulder disability manifested in service or within the first post-service year, or that either such disability is otherwise etiologically related to service, to include the in-service fall.  There is a presumption of service connection for arthritis that manifests to a compensable degree during service or within the first post-service year, and then again "at any later date, however remote."  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board acknowledges the Veteran's reports of continuing symptoms of the bilateral shoulders since service, to include pain, and the Board finds that such reports as to continuing symptoms are credible.  

However, the competent and probative medical evidence does not show that the Veteran's left shoulder or right shoulder arthritis manifested to a compensable degree in service or within the first post-service year.  Of significant probative value are the April 2010 and April 2011 VA medical opinions by the same VA examiner, as the examiner reviewed the claims file and based his opinion on his medical expertise, his April 2010 VA examination, and the Veteran's history and lay statements.  Further, the examiner provided sufficient rationale for his opinions.  

On VA examination in April 2010, the examiner noted that after the Veteran's in-service fall in April 1971, he received treatment for his back and then for his neck, but that there was no mention of the shoulders.  The examiner also noted that the Veteran worked as a maintenance man for decades after service and quit this job in part due to his shoulder.  The examiner stated that x-rays of the left shoulder showed acromioclavicular arthritis, and that the x-rays of the right shoulder showed very minimal AC degenerative change.  He indicated that such findings would be compatible with the Veteran's age.  He diagnosed left shoulder residuals of twisting injury with loss of motion and discomfort, and right shoulder residuals of contusion with loss of motion and discomfort.  The examiner, however, clarified that it was less likely than not that right and left shoulder disabilities were related to the in-service fall.  He opined that it was more likely than not that the Veteran's shoulder problems are etiologically caused by normal aging, disuse, obesity, diabetes, and possibly depression.   

In the VA examiner's April 2011 addendum medical opinion, he stated that the Veteran's bilateral shoulder discomfort was likely caused by normal aging, disuse, obesity, and possibly depression.  He noted that although diabetes could have a debilitating result due to generalized weakening, this would account for only part of the Veteran's shoulder problems.  He also opined that it was less likely than not that the Veteran's diabetes permanently aggravated the Veteran's shoulders, reasoning that the Veteran's diabetes made up a portion of the Veteran's overall disability picture, which included both service-connected and nonservice-connected disabilities noted during the April 2010 VA examination.  The April 2011 VA examiner noted that the determination as to what exact part of the diabetes might play in the Veteran's shoulder disabilities could only be speculated upon, but indicated that it was less likely than not that diabetes permanently aggravated the Veteran's shoulders.  The examiner also noted that although the baseline manifestations were not seen by him, the record showed no prior complaints for the shoulders and therefore he could only assume that the Veteran's shoulder function was normal while working maintenance at the local hospital.  For these reasons, the examiner opined that the precise delineation of baseline manifestations of his shoulder condition would be speculation and, therefore, could not be provided.  

The Board notes that although an absence of treatment records showing a shoulder disability in service is not dispositive, there is no objective evidence in the service treatment records to indicate right or left shoulder arthritis, to include in 1971 when the Veteran was being treated and x-rayed after his in-service fall.  See April 1971 service treatment records.  Further, on separation from service, no right or left shoulder disability was noted on the physical examination report.  See December 1971 Report of Medical Examination.  

Given the above medical opinions, the objective medical evidence regarding the Veteran's current left and right shoulder arthritis outweighs the Veteran's subjective reports of chronicity of bilateral shoulder symptoms since service, and the objective evidence does not show the continuity of symptomatology of arthritis component required under 38 C.F.R. § 3.303(b).  Given the medical opinions, the service treatment records showing normal shoulders on the December 1971 examination on separation from service, and the competent evidence showing that bilateral shoulder arthritis did not manifest in service or within the first post-service year and is etiologically related to other causes, the preponderance of the evidence is against the claim.  The Board finds that Veteran's right and left shoulder arthritis did not manifest in service, or within the first post-service year, and continuity of symptomatology of arthritis is not present.  Accordingly, the Veteran is not entitled to the presumption of service connection under 38 C.F.R. § 3.303(b).  

Further, there is no competent evidence to show that the Veteran's right and left shoulder disability is otherwise etiologically related to service, to include the in-service fall, as shown by the medical opinions above.  The medical opinions of record noted above were completed by a competent medical professional and have not been competently and credibly contradicted by the record.  Therefore, a causal relationship between the present disability and the disease or injury incurred or aggravated during service is not shown, and service connection for a left shoulder disability and a right shoulder disability is not warranted.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Also, given the above medical opinions, the competent medical evidence does not support a finding that the Veteran's left or right shoulder disability is proximately due to or the result of the Veteran's service-connected diabetes mellitus or that the Veteran's left or right shoulder disability worsened beyond the natural progress due to his service-connected diabetes mellitus.  Significantly, per the above medical opinions, there is no competent medical evidence of record to show that the Veteran's right or left shoulder disability was aggravated beyond the natural progress due to diabetes mellitus.  Further, per the above medical opinions, there is no competent medical evidence to establish a baseline level of severity for the right and left shoulder prior to any temporary affect by the Veteran's diabetes mellitus.  See 38 C.F.R. § 3.310 (requiring that a "baseline level of severity" of the nonservice connected condition be established by medical evidence in order to award secondary service connection based on aggravation).  There is no medical evidence or lay allegation that the Veteran's left or right shoulder disability is secondary to his service-connected disabilities other than diabetes mellitus.  Therefore, the Board finds that the Veteran's service-connected disabilities did not cause or aggravate his right shoulder disability or left shoulder disability, and service connection is therefore not warranted on a secondary basis for the same.  38 C.F.R. § 3.310.  

Erectile Dysfunction and Sleep Apnea

The Veteran contends that he has erectile dysfunction and sleep apnea that are secondary to his diabetes mellitus.  See March 2009 Form 9.  The Veteran has been diagnosed with erectile dysfunction and sleep apnea during the appeal period.  See e.g., April 2010 VA examination (noting that the Veteran's sleep study in September 2003 showed severe obstructive sleep apnea; diagnosing the Veteran with erectile dysfunction).  Accordingly, the Board finds that the Veteran currently has erectile dysfunction and sleep apnea. 

However, the competent and probative medical evidence does not show that the Veteran's erectile dysfunction or sleep apnea was caused or aggravated by his service-connected diabetes mellitus type II.  Of significant probative value is the April 2010 VA medical opinion, as the examiner reviewed the claims file and based his opinion on his medical expertise, examination of the Veteran, and the Veteran's history and lay statements.  Further, the examiner provided sufficient rationale for his opinion.  

Regarding sleep apnea, the April 2010 VA examiner noted the Veteran's long history of disturbed sleep with symptoms such as snoring.  He also noted the  diagnosis of severe obstructive sleep apnea per a September 2003 sleep study.  However, he also noted that the Veteran's had gained a pronounced amount of weight since service, stating that in 1978 the Veteran weighed from 175 to 198 [pounds] and that in 1985 he weighed 240.  The examiner noted that the Veteran had continued to gain weight and currently weighed 300 pounds, with a neck circumference greater than 40 inches.  The examiner stated that weigh gain was highly associated with development of obstructive sleep apnea, especially if neck circumference in a male exceeds 40 inches.  The examiner also opined that there was no connection between diabetes mellitus and obstructive sleep apnea syndrome.  The examiner opined that the Veteran's sleep apnea was not secondary to or aggravated by the Veteran's diabetes mellitus.  

Regarding erectile dysfunction, the April 2010 VA examiner noted that the Veteran clearly had erectile dysfunction, but stated that erectile dysfunction was present for 20 years prior to documented diabetes mellitus.  He noted that complications of diabetes could develop during a prediabetic or metabolic syndrome phase, which might last several years before development of overt diabetes; however, he stated that development 20 years or more prior to the diagnosis of diabetes would be unlikely.  The April 2010 VA examiner opined that the Veteran's erectile dysfunction was more likely than not due to another basis, and noted that the Veteran's low testosterone level was more suggestive of endocrine etiology or hormonal etiology rather than diabetic etiology.  See also February 2009 VA examination.  The examiner further stated that although erectile dysfunction may be caused by diabetes mellitus, diabetes mellitus did not affect the testosterone level.  He also noted that it was impossible to say at that point several years after the penile implant and the development of diabetes whether the diabetes had any effect on the progression of the erectile dysfunction without speculation.  For these reasons, the VA examiner opined that it was less likely than not that the Veteran's erectile dysfunction was caused or aggravated by his diabetes mellitus.  

The Board acknowledges the December 2009 private medical opinion by Dr. D. D., in which he opined that the Veteran has a diagnosis of obstructive sleep apnea, and that obstructive sleep apnea has been associated with difficult blood sugar control.  The Board notes that Dr. D. D. is a provider at a private sleep clinic, and there is no indication that he has treated the Veteran for diabetes mellitus.  Even if the Board construes Dr. D. D.'s letter as a medical opinion that the Veteran's obstructive sleep apnea is associated with the Veteran's diabetes mellitus, this opinion was apparently rendered without a review of the Veteran's objective medical history and there is no rationale to support the opinion that the Veteran's sleep apnea is related specifically to the Veteran's diabetes mellitus.  Accordingly, the Board finds that this opinion by Dr. D. D. is speculative at best and of little probative value and is therefore outweighed by the above VA medical opinions.   

The Board also acknowledges that the Veteran testified in the October 2009 Board hearing that Dr. T. told him that sleep apnea was often a result of diabetes mellitus.  Though the Veteran stated that he would ask Dr. T. to write a letter stating that his sleep apnea was secondary to his diabetes mellitus, to this date no such letter has been submitted.  The Veteran is competent to testify as to a contemporaneous medical opinion.  Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007).  However, Dr. T.'s opinion was apparently rendered without a review of the Veteran's objective medical history and there is no rationale to support the opinion that the Veteran's sleep apnea is related specifically to the Veteran's diabetes mellitus.  Thus, the Board finds that this opinion by Dr. T. is speculative at best and of limited probative value and is therefore outweighed by the above VA medical opinions.   

The Board also acknowledges that the Veteran testified in the October 2009 Board hearing that Dr. T. L., who put in his penile implant, told him that his erectile dysfunction was related to his diabetes mellitus.  The Veteran is competent to testify as to a contemporaneous medical opinion.  Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007).  However, because this opinion was apparently rendered without a review of the Veteran's objective medical history and there is no indication that Dr. T. L. provided rationale to support this opinion, the Board finds that this opinion by Dr. T. L. is of little probative value and it is therefore outweighed by the above VA medical opinions.   

On review, given the above VA medical opinions, the preponderance of the evidence does not support a finding that the Veteran's sleep apnea or erectile dysfunction is proximately due to or the result of the Veteran's service-connected diabetes mellitus or that these claimed disabilities worsened beyond the natural progress due to his diabetes mellitus.  Per the above medical opinions, there is no competent medical evidence of record to show that the Veteran's erectile dysfunction was aggravated beyond the natural progress due to diabetes mellitus.  Further, per the above medical opinions, there is no competent medical evidence to establish a baseline level of severity for the erectile dysfunction prior to any possible affect by the Veteran's diabetes mellitus.  See 38 C.F.R. § 3.310 (requiring that a "baseline level of severity" of the nonservice connected condition be established by medical evidence in order to award secondary service connection based on aggravation).  There is no medical evidence or lay allegation that the Veteran's sleep apnea or erectile dysfunction is secondary to his service-connected disabilities other than diabetes mellitus.  Therefore, the Board finds that the Veteran's service-connected disabilities did not cause or aggravate his sleep apnea or erectile dysfunction, and service connection is therefore not warranted on a secondary basis for the same.  38 C.F.R. § 3.310.  

Further, there is no lay argument, lay evidence, or medical evidence of record to suggest that the Veteran's erectile dysfunction or sleep apnea are otherwise etiologically related to service.  The Board notes that there is no evidence or complaint of erectile dysfunction or sleep apnea until years after service, and therefore it is unlikely that these disabilities are etiologically related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); see e.g., October 2009 Board hearing (Veteran testified that he began having problems with erectile dysfunction in the 1980s and with sleep apnea in 2003); 2002 private treatment records (showing initial impression of obstructive sleep apnea).  Thus, service connection on a direct basis is not warranted for erectile dysfunction or sleep apnea.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the above reasons, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection on appeal.  Therefore, the benefit of the doubt provision does not apply, and the claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for residuals of asbestos exposure is denied. 

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for sleep apnea is denied.  




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


